El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
El demandante formuló ante la Corte de Distrito de San Juan una demanda de injunction, la que fué declarada sin lugar, con imposición de costas al actor. El memorándum *857de costas presentado por el demandado contenía dos parti-das, una de $7 por honorarios del Secretario y otra de $250 por honorarios de abogado. La primera partida ha sido aceptada. La segunda fué impugnada por el demandante por dos motivos: (1) porque el abogado del demandado era un empleado o funcionario del Gobierno de Puerto Pico, en el Departamento del Trabajo, en la fecha en que prestó sus servicios, y no podía legalmente ejercer su profesión; y (2) por ser excesiva la cantidad que fija como honorarios. La corte inferior dictó resolución por la que se aprueba el me-morándum sometido, pero rebajando a $125 la partida de honorarios. No conforme el demandante apeló.
Por la cuantía que envuelve, el caso carece de importan-cia. Sin embargo, el principio moral que el caso encierra es, a nuestro juicio, de importancia y trascendencia suficien-tes para que le demos cuidadosa consideración.
 La Ley de Presupuesto núm. 32, aprobada en 20 de julio de 1935 (Leyes de 1935, (2) pág. 32), en su Artículo 4, dispone:
“Artículo 4. — Ningún empleado o funcionario del Gobierno de 'Puerto Rico podrá dedicarse a actividad particular alguna, al ejer-cicio de su profesión u oficio, durante el tiempo diario que deba pres-tar sus servicios al Gobierno Insular.”
Es un hecho admitido por ambas partes, que el abogado que representó al demandado en el procedimiento de injunction era, durante la tramitación del caso, un empleado o funcionario del Gobierno, adscrito al Departamento del Tra-bajo, a sueldo y obligado a prestar sus servicios al Gobierno durante las horas señaladas por éste para las labores ofi-ciales.
El fin moral' que persigue el estatuto es evitar que los funcionarios o empleados públicos, que han aceptado el cargo o empleo con conocimiento de la prohibición estatutoria, y con la obligación de dedicar las horas de oficina al servicio del Gobierno que les paga el sueldo que devengan, dediquen esas mismas horas de oficina a otras actividades partícula-*858res o profesionales, con el propósito de obtener paga o re-muneración por un tiempo que ya no les pertenece por ha-berlo cedido al G-obierno. Si esto pudiera hacerse, el esta-tuto que comentamos sería letra muerta, y el erario pú-blico sufriría menoscabo injustificado al pagar por horas de servicio que el empleado utilizara para fines de lucro personal.
Alega el apelado que el precepto del artículo 4, supra, es de orden administrativo, de orden interior en el meca-nismo del Gobierno de Puerto Pico, y que por tanto no in-cumbe al demandante apelante, y sí al jefe inmediato .del funcionario público que ejerce su profesión exigir a éste el cumplimiento de los deberes de su cargo. No podemos acep-tar ni como sana doctrina de gobierno, ni como buena regia de cultura cívica, el principio de que el velar por la obser-vancia y cumplimiento de las leyes por parte de los emplea-dos públicos sea de la exclusiva incumbencia de sus supe-riores. Todo ciudadano tiene derecho, más aún, tiene el de-ber de exigir que la ley sea acatada por los demás ciudada-nos, especialmente por los funcionarios públicos que han jurado acatarla y cumplirla y que han acejDtado el cargo que ocupan con pleno conocimiento de sus prohibiciones y li-mitaciones. Y no está obligado el ciudadano a cruzarse de brazos y a contemplar impávido la violación de las leyes por parte de los servidores de la comunidad por el hecho de que los superiores de éstos adopten una actitud de pasividad o indiferencia ante tales contravenciones.
Es cierto que el estatuto no dispone la sanción que deba aplicarse al funcionario o empleado público que infringe sus preceptos. Convenimos con el apelado en que la falta puede y debe ser corregida administrativamente. Pero no puede ni debe pretenderse que los tribunales de justicia ayuden al funcionario que ignoró o desatendió los preceptos impera-tivos de la ley a recoger el fruto de su contravención.
Arguye el apelado que los honorarios reclamados son, según la jurisprudencia de este Tribunal Supremo, propie-*859dad del cliente y no del abogado, y que aquél no debe sufrir las consecuencias de los actos realizados por el abogado en contravención de la ley. El argumento es bábil, pero no es conveniente. Técnicamente, los honorarios son propiedad del litigante, pero en realidad esos honorarios son concedi-dos para ser pagados al abogado o para reembolsar al cliente por los que hubiere ya pagado.
El cliente, apelado en este caso, está obligado a conocer la ley y debe presumirse que sabía que ella prohibe a los funcionarios y empleados públicos ejercer su profesión du-rante el tiempo en que están obligados a servir al Gobierno. Al emplear para su defensa un abogado a quien la ley pro-hibe expresamente el ejercicio de su profesión, por ser un empleado público, el apelado se hizo copartícipe en una con-travención de la ley y no puede ahora invocar la ayuda judicial para que el hecho que la ley prohibe quede consu-mado.
Por las razones expuestas se modifica la resolución ape-lada, eliminando del memorándum de costas la partida de honorarios de abogado, y así modificada se confirma.
Los Jueces Asociados Señores Wolf y Córdova Dávila no intervinieron.